Citation Nr: 9931160	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a prostate 
disorder, claimed as prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel




INTRODUCTION

The veteran's active military service extended from December 
1967 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision granted service 
connection for post traumatic stress disorder and assigned a 
50 percent disability rating effective October 30, 1995.  
That rating decision also denied service connection for 
prostatitis and lumbosacral strain.  

The Board notes that it has recharacterized the issue of 
entitlement to an increased rating for PTSD in order to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Affairs (Court), in Fenderson v. West, 
12 Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case (SOC) concerning an 
issue, as the document addressing that issue "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson. 12 
Vet. App. 132 (1999), emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and remanded 
the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as claims for increased disability 
ratings for the appellant's service-connected PTSD, rather 
than as a disagreement with the original rating awards for 
this disorder.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for these 
conditions.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Additional medical evidence was received by the Board in May 
1999 without a waiver of prior consideration by the agency of 
original jurisdiction.  However, this evidence had no effect 
on the Board's decisions in this case and it was determined 
that a remand of all the issues before the Board was not 
necessary to avoid prejudice to the veteran.

The issue of entitlement to service connection for 
lumbosacral strain is the subject of a remand which follows 
the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected PTSD renders him 
demonstrably unable to obtain or retain employment.  

3.  The service medical records show that the veteran did 
have prostatitis during service.  However, on separation 
examination no diagnosis of prostatitis was made and the 
veteran's genitourinary system was noted to be normal.  

4.  Private medical records dated November 1977 reveal a 
diagnosis of acute prostatitis.  

5.  December 1996 VA treatment records note a history of 
recurrent prostatitis and a diagnosis of prostate 
enlargement.  

6.  An April 1997 VA examination report reveals a diagnosis 
of history of recurrent prostatitis. 

7.  There is no medical opinion or other competent evidence 
linking the current enlarged prostate to the veteran's active 
military service or to the prostatitis during service.    


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the veteran's 
service-connected post traumatic stress disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7,  4.132, Diagnostic Code 9411 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

2.  The appellant has not presented a well grounded claim for 
service connection for a prostate disorder, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post Traumatic Stress Disorder

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected post 
traumatic stress disorder within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self support of the individual.  
38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
In this case, the RO reviewed the veteran's claim under the 
new criteria and it provided the veteran with the new 
criteria in a June 1998 Statement of the Case.  Moreover, the 
veteran and his representative were given an opportunity to 
respond to the new regulations.  Accordingly, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  Under the old criteria for rating service 
connected psychoneurotic disorders, a 50 percent rating was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The next 
higher rating, a 70 percent disability rating, was warranted 
for severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(emphasis added).

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

In December 1997 a VA psychiatric examination of the veteran 
was conducted.  mental status examination revealed depressive 
symptoms along with symptoms of anxiety and panic.  
Agitation, irritability, and hyper-arousal were also noted.  
The examiner indicated that the veteran's service connected 
PTSD resulted in severe occupational impairment and that he 
had not held a job in eight months.  

VA treatment records dated in 1998 reveal that the veteran 
has required continuous treatment for his service connected 
PTSD.  Treatment records dated January, September, and 
November 1998 indicate that the veteran "could not sustain 
gainful employment" because of his service connected PTSD.  

The Board believes that the medical evidence of presented in 
the 1997 VA psychiatric examination report and the 1998 VA 
treatment records shows that the veteran is " demonstrably 
unable to obtain or retain employment."  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.  It is the Board's opinion that 
the veteran is most appropriately rated under the old 
diagnostic code for his service connected PTSD.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).  The Board finds that 
the veteran is " demonstrably unable to obtain or retain 
employment."  As such, an increased rating of 100 percent is 
granted for the veteran's service connected PTSD under the 
criteria provided in the old rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

II.  Prostate Disorder

The veteran assertion is best stated on a VA Form 9 he 
submitted in July 1998.  The veteran stated that "I feel 
that I should be service connected for prostatitis for the 
simple reason, I had this condition for the first time while 
I was on active duty, and have had problems with it since."  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps 
v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a prostate disorder during 
service; (2) whether he has any current prostate disorder; 
and, if so, (3) whether this current disability is 
etiologically related to active service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
all of the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records covering the veteran's period of 
military service.  A January 1969 treatment record indicates 
that the veteran suffered from ureteral discharge.  An August 
1969 record reveals a diagnosis of gonorrhea, while another 
August 1969 treatment record reveals a diagnosis of 
prostatitis.  An August 1970 treatment record reveals that 
the veteran had low back pain; the diagnosis was prostate 
infection.  A November 1970 treatment record reveals a 
diagnosis of probable prostatitis.  The veteran's instances 
of prostatitis during service must have resolved, because on 
the veteran's December 1971 separation examination report the 
veteran's genitourinary system was normal with no 
abnormalities noted by the examining physician.  

A November 1977 private medical record reveals that the 
veteran's prostate was enlarged and tender.  The veteran also 
complained of burning, urgency, and frequency of urination. 
The diagnosis was "acute prostatitis."  

A December 1996 VA treatment record reveals a diagnosis of 
"bladder outlet obstruction secondary to prostatic 
enlargement" and " history recurrent prostatitis."  

In April 1997 a VA general medical examination of the veteran 
was conducted.  The veteran related a history of prostate 
problems dating to service.  Genital and rectal examination 
was "normal except for slight enlargement of the prostate 
which is nontender."  The diagnosis was "history of 
recurrent prostatitis."

VA treatment records dated July 1998 reveal that the veteran 
had complaints of flank pain and pain on urination along with 
increasing urinary frequency.  The history of prostatitis was 
noted and the diagnostic impression was "urinary tract 
infection."

The veteran fails to show the required nexus between his 
current prostate disorder and, and any in-service disease or 
injury he incurred.  See Caluza, 7 Vet. App. at 506. There is 
no medical evidence establishing a link to the veteran's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).

The evidence of record reveals that the veteran did have 
recurrent prostatitis during service.  However, the inservice 
prostatitis must have resolved because the veteran's 
separation examination reveals a normal evaluation of his 
genitourinary system.  Private medical records reveal an 
instance of acute prostatitis in 1977, approximately six 
years after the veteran separated from service.  The recent 
VA medical evidence notes a history of prostatitis but does 
not reveal any current diagnosis of prostatitis.  The only 
current diagnosis of any prostate disorder is of an enlarged 
prostate.  Even assuming that there is a current diagnosis of 
prostatitis, which there is not.  There is no competent 
medical evidence linking the veteran's current enlarged 
prostate and/or prostatitis to his military service or to his 
instance of prostatitis during service.  

The veteran does not meet the third element required for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).  "A claim for a disability cannot be 
well grounded unless there is a medical opinion that links 
the current disability to the appellant's term of service.  
In the usual case this nexus would consist of a medical 
diagnosis of a current disability that 'looks backward' to an 
in-service disease or injury and links the two."  Martin v. 
Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Absent the submission and establishment of a well-grounded 
claim, the Court holds that the Secretary cannot undertake to 
assist a veteran in developing facts pertinent to his or her 
claim.  Morton v. West, 12 Vet. App. 477 (1999).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection a prostate disorder on 
the basis that it was not well grounded, the Board concludes 
that this error was not prejudicial to the veteran's claim.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to a schedular disability rating of 100 percent 
is granted for post traumatic stress disorder, subject to the 
law and regulations governing the payment of monetary awards. 

Because it is not well-grounded, the veteran's claim for 
service connection for a prostate disorder, claimed as 
prostatitis, is denied.


REMAND

In the May 1998 rating decision the RO also denied service 
connection for lumbosacral stain.  The veteran filed an 
additional VA Form 9 in September 1998.  On this form he 
indicated disagreement with "all" determinations made in 
the May 1998 rating decision.  As such, this document serves 
as a notice of disagreement to the issue of entitlement to 
service connection for lumbosacral strain.  The RO has not 
issued a statement of the case (SOC) with respect to this 
issue.  This must be done.

The case is REMANDED to the RO for the following development:

Both the veteran and his representative 
should be furnished a statement of the 
case (SOC) on the issue of entitlement to 
service connection for lumbosacral 
strain.  They should be afforded a 
reasonable period of time in which to 
respond.  If, and only if, a timely 
substantive appeal is filed should the 
additional appropriate action be taken.

Further adjudication of the question involving service 
connection for lumbosacral strain will be postponed until the 
remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







